DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “wherein the nozzle helical groove is formed in two or more lines.” The term “lines” is not a common term when used in conjunction with geometry such as “helical”. It is unknown as to what the applicant is claiming i.e. multiple helical grooves, method of forming the helical grooves, shape of the helical groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101233080) in view of Heldt (US 20130181069 A1).
Claim 1, Kim discloses a housing (130; FIG 2-4) having an inflow space and configured to be coupled to an opening of a container; 
a housing cover (120) coupled to an upper end of the housing; 
a disk (132) configured to open or close the housing according to a pressure of the inflow space; 
a valve (141) movably inserted through an inside of the housing cover, the valve comprising a valve head (top of 140 above 141) and a valve body (140) connecting with the valve head; 
a guide (150) having a portion thereof inserted in the valve body and a remaining portion thereof positioned outside the valve body, the guide comprising a guide passage corresponding to a flow path for discharging a content; 
a valve spring (145) configured to provide an elastic force pressing the valve upward; 
a piston (160) movably inserted onto an outer perimeter of the guide and configured to open or close the guide passage by way of a vertical movement of the valve; 
a nozzle (190) coupled to the valve head and comprising an insert protrusion; and 
an insert (192) inserted onto a periphery of the insert protrusion (193) and comprising an orifice. 
But is silent on wherein a nozzle helical groove having a helical shape is formed in an outer perimeter of the insert protrusion.
Heldt teaches wherein a nozzle helical groove (22, 24; FIG 5) having a helical shape is formed in an outer perimeter of the insert protrusion (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with groove as taught by Heldt in order to produce a conical jet such that a solid cone is achieved by influencing the pressure gradient of the fluid to be ejected.  

Claim 2, Kim discloses wherein the valve spring (145) is inserted onto a periphery of the valve (141) and has one end thereof supported by the housing cover (120).

Claim 3, Kim discloses a piston spring (175) positioned around the piston and configured to press the piston downward, wherein the piston spring has one end thereof supported by the piston and the other end thereof supported by the valve.

Claim 4, Kim discloses wherein the insert comprises a detent protrusion (FIG 2-4 show a protrusion on the outside of the insert 192) on a periphery thereof, the nozzle (190) comprises an insert holder part configured to receive the insert inserted therein, and the insert holder part has an insert groove formed therein, the insert groove configured to receive the detent protrusion inserted therein (FIG 2-4 show a small groove to receive protrusion on the outside of the insert 192).

Claim 5, the modified apparatus of Kim teaches wherein the nozzle helical groove (Heldt: 22, 24; FIG 5) is formed in two or more lines (See 112 above).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Schneider as applied to claim 1 above, and further in view of Schneider (US 20130001325 A1).
Claim 6, the modified apparatus of Kim substantially discloses the apparatus as claimed above but is silent on wherein the insert comprises an orifice and an insert helical groove, the orifice configured to allow a spraying of a content therethrough, the insert helical groove formed in an inner surface having the orifice formed therein, the insert helical groove connecting with the orifice.
Kim teaches wherein the insert comprises an orifice (15) and an insert helical groove (25; FIG 5-6; Paragraph [0031]), the orifice configured to allow a spraying of a content therethrough, the insert helical groove formed in an inner surface having the orifice formed therein, the insert helical groove connecting with the orifice.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with groove as taught by Schneider in order to ensure the fluid to swirls sufficiently to form a reproduceable spray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754